Lewinson v Lewinson (2015 NY Slip Op 07245)





Lewinson v Lewinson


2015 NY Slip Op 07245


Decided on October 7, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 7, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
CHERYL E. CHAMBERS
L. PRISCILLA HALL
SYLVIA O. HINDS-RADIX, JJ.


2015-02902
 (Index No. 2129/13)

[*1]Zev Lewinson, appellant, 
vSharen Lewinson, respondent.


Richard A. Danzig, White Plains, N.Y. (Donald S. Campbell of counsel), for appellant.
Risa Kass, Tarrytown, N.Y., attorney for the child.

DECISION & ORDER
Appeal, by permission, from a temporary order of protection of the Supreme Court, Rockland County (Victor J. Alfieri, Jr., J.), dated April 1, 2015. The temporary order of protection directed the plaintiff, inter alia, to stay away from the defendant until and including October 1, 2015.
ORDERED that the appeal is dismissed, without costs or disbursements.
A contested order of protection issued by a court, based upon a finding that the subject individual has committed a family offense, is not rendered moot "solely by the expiration of the order" (Matter of Veronica P. v Radcliff A., 24 NY3d 668, 670). The temporary order of protection issued in the present case, however, which has expired by its terms, was not predicated upon such a finding and "imposes no enduring consequences on the appellant" (Matter of Baby Boy D. [Adanna C.], 127 AD3d 1079, 1079). Accordingly, the appeal from the temporary order of protection must be dismissed as academic.
DILLON, J.P., CHAMBERS, HALL and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court